Citation Nr: 1452320	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for a lumbar spine disorder, to include lumbar spondylosis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for obesity.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a heart disorder, to include atrial fibrillation and heart disease.
 
7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for an eye disorder, to include diabetic retinopathy.
9.  Entitlement to service connection for a liver disorder.

10.  Entitlement to service connection for impaired glucose fasting, claimed as diabetes.

11.  Entitlement to service connection for chronic fatigue syndrome (CFS).

12.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and anxiety.  

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an August 2014 videoconference hearing, the transcript of which is included in VBMS.

The record reflects that additional evidence was submitted and associated with the record after the most recent April 2012 statement of the case.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ) and a waiver has not been obtained.  Nonetheless, as the Board is dismissing the claim for service connection for hematuria at the Veteran's request to withdraw that claim, granting service connection for lumbar spondylosis and allergic rhinitis, and remanding the remaining claims, the Board can proceed with adjudication with the matter as no prejudice results to the Veteran.  38 C.F.R. § 20.1304 (2014).  The Board will defer the adjudication of the claim of service connection for obesity in order for the RO to consider all of the evidence submitted since the April 2012 statement of the case.  

The issues of service connection for obstructive sleep apnea a heart disorder, to include atrial fibrillation and heart disease; hypertension; an eye disorder, to include diabetic retinopathy; a liver disorder; impaired glucose fasting, claimed as diabetes; CFS; an acquired psychiatric disorder, to include bipolar disorder, depression, and anxiety; obesity; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  During the August 2014 Board hearing, and prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for hematuria, the Veteran requested that the appeal be withdrawn.

2.  The Veteran has currently diagnosed lumbar spondylosis.

3.  The Veteran was treated for low back pain during service.  

4.  The Veteran's currently diagnosed lumbar spondylosis is etiologically related to service.

5.  The Veteran has currently diagnosed allergic rhinitis.

6.  The Veteran was treated for and diagnosed with sinusitis in service and complained of ear blockage and red and itchy throat and eyes.

7.  The Veteran's currently diagnosed allergic rhinitis is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for hematuria by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a lumbar spine disorder, to include lumbar spondylosis, have been met.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2014).

3.  The criteria for service connection for allergic rhinitis have been met.  
38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Hematuria

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the August 2014 Board hearing before the undersigned Veterans Law Judge, the Veteran withdrew the appeal regarding the issue of entitlement to service connection for hematuria and, therefore, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for service connection for hematuria, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for lumbar spondylosis and allergic rhinitis have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding those issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of spondylosis and allergic rhinitis are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Lumbar Spine Disorder

The Veteran contends that he injured his back during service while lifting heavy items (e.g., lifting military tires and repairing track vehicles).  He stated that he reported to sick call during service for low back pain and has had continued problems with his back since that time.  See August 2014 Board Hearing Transcript at pg. 5; see also April 2010 VA examination report.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's currently diagnosed lumbar spondylosis is related to service.  Service treatment records reflect that the Veteran complained of right and left lower back pain in November 1978.  A physical evaluation of the Veteran's spine at that time revealed no masses or abnormalities, but the Veteran was noted to have tenderness to the left lower back.  In a July 1980 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's spine was "normal."  The Veteran also did not report having back pain or a lumbar spine disorder at the time of service separation.  See July 1980 report of medical history.  The Board finds that this evidence weighs against a finding that a lumbar spine disorder was incurred in or is otherwise related to service.

The Veteran was afforded a VA spine examination in April 2010 to assist in determining the nature and etiology of his spine disorder.  During the evaluation, the examiner noted that the Veteran was seen for back pain in service in 1978 and was treated conservatively.  The Veteran also reported that he had back pain throughout his life since that time.  The examiner performed a physical examination and noted that the Veteran had dull aching pain in the lumbar region of the spine.  The Veteran denied radiating pain.  X-rays were performed and reviewed and a diagnosis of lumbar spondylosis was rendered.  The examiner then stated that there was no continuation of care regarding the low back condition for about 20 years after service separation.  As such, the examiner opined that the Veteran's lumbar spondylosis was less likely than not related to service.   

The Board finds that the unfavorable VA opinion rendered in April 2010 to be of little probative value because it primarily relied on the absence of recorded medical complaints of a lumbar spine disorder in post-service medical records.  Based on review of the lay statements of record, to include the Veteran's statements and those of his wife and sister, the Board finds the Veteran's report of experiencing symptoms of back pain in service and ever since service competent and credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (indicating that a negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such in-service incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran has consistently maintained that he has experienced back pain since service.  Further, statements made by his wife and sister reflect that the Veteran has had difficulty using his back for lifting or bending as a result of pain.  See lay statements (wife and sister) dated in September 2012.

The evidence weighing in favor of the Veteran's claim includes an October 2012 private medical opinion from Dr. C.B., an independent medical expert.  Dr. C.B. noted that he reviewed the Veteran's claims file, which included service treatment records, private medical records, MRI reports, and x-rays.   Dr. C.B. stated that the Veteran entered service with no complaints of back pain.  In November 1978, the Veteran was seen for complains of left and right lower lumbar back pain.  Dr. C.B. further noted that the Veteran had a diagnosis of lumbar spine spondylosis.  
Dr. C.B. also reviewed lay statements of record and noted that the Veteran's wife and sister reported that the Veteran complained back pain after service separation.  Although the Veteran had a post-service motor vehicle accident, a review of MRI reports revealed evidence of a fracture indicative of an injury prior to the motor vehicle accident.  Dr. C.B. also stated that the time lag between the Veteran's service and his current pathology was consistent with known medical principles and the natural progression of the disability.  For these reasons, Dr. C.B. opined that, to at least a 90 percent level of probability, the diagnosed lumbar spine disorder was caused by the Veteran's service.  

Dr. C.B. also opined that the Veteran had bilateral leg radiculopathy that was secondary to his lumbar spondylosis; however, Dr. C.B. did not perform a physical examination of the Veteran's spine and did not conduct neurological testing.  Further, the remaining evidence of record, to include the April 2010 VA examination report, reveals that the Veteran denied radicular pain associate with his spine disability.  As such, Dr. C.B.'s opinion as to lumbar radiculopathy is of no probative value as there is no medical evidence showing a diagnosis of bilateral radiculopathy that is supported by clinical findings. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spondylosis is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a lumbar spine disorder, diagnosed as lumbar spondylosis, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Allergic Rhinitis

The Veteran maintains that he has had breathing problems since service.  During the April 2010 VA examination, the Veteran reported that he was seen during service for sinusitis in 1978 and has had nasal breathing difficulties since that time.  Symptoms were noted to included congestion, rhinorrhea, and sneezing.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's currently diagnosed allergic rhinitis is related to service.  Service treatment records reflect that the Veteran complained of chest congestion, stuffy nose, and sinus headaches in a June 1978 treatment note.  It was also noted that the Veteran had wax buildup in his ears, a slightly inflamed throat, and swollen tympanic membranes.  The Veteran was diagnosed with sinusitis.  In a July 1980 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's sinuses was "normal."  The Veteran also did not report having sinus problems or a breathing disorder at the time of service discharge.  See July 1980 report of medical history.  The Board finds that this evidence weighs against a finding that allergic rhinitis was incurred in or is otherwise related to service.

The Veteran was afforded a VA examination in April 2010 to assist in determining the nature and etiology of his breathing disorder.  The examiner noted that the Veteran was treated in service in 1978 and diagnosed with sinusitis.  After conducting a physical examination, the examiner diagnosed the Veteran with allergic rhinitis and opined that it was less likely than not related to service.  In support of this opinion, the examiner stated that there was no continuation of care regarding allergic rhinitis for about 20 years after service separation. 

As noted in the previous section, the Board finds that the unfavorable VA opinion rendered in April 2010 to be of little probative value because it primarily relied on the absence of recorded medical complaints of allergic rhinitis in post-service medical records.  

The evidence weighing in favor of the Veteran's claim includes the October 2012 private medical opinion from Dr. C.B.  After review of the evidence of record,
Dr. C.B. stated that service treatment records "strongly" indicated symptomatology that was a manifestation of the Veteran's current rhinitis issues, including sinusitis, ear blockage, and a red/itchy throat.  Dr. C.B. also stated that the time lag between the Veteran's service and his current pathology was consistent with known medical principles and the natural progression of the disability.  For these reasons, Dr. C.B. opined that, to at least a 90 percent level of probability, the Veteran's allergic rhinitis disorder was related to service.  

The Board has reviewed the remaining evidence of record; however, it does not  discuss the etiology of the Veteran's allergic rhinitis.  

While there is both evidence weighing for and against the Veteran's claim for service connection for allergic rhinitis, the Board finds that the favorable evidence, at the very least, is just as probative as the evidence against the claim.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for allergic rhinitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.



ORDER

The appeal regarding the issue of entitlement to service connection for hematuria is dismissed.

Service connection for lumbar spondylosis is granted.  

Service connection for allergic rhinitis is granted.


REMAND

Treatment Records

Potentially relevant treatment records have not been requested or obtained.  In a December 2009 Authorization and Consent to Release Information Form (VA Forms 21-4142), the Veteran noted that he was treated at the Darnall Army Medical Center in Fort Hood, Texas, at some time between 1977 and 1980.  Upon review of the record, it does not appear that the AOJ requested or obtained these treatment records.

Further, in an April 2010 VA treatment record, it was noted that the Veteran was seen at Memorial Regional Hospital in Hollywood, Florida.  According to the notation in the VA treatment note, the Veteran underwent lab work, EKGs, and echo/doppler studies at Memorial Regional Hospital.  These records have not been requested or obtained and may be relevant to the Veteran's atrial fibrillation disorder, heart disease, hypertension, liver disorder, and diabetes disorder.  On remand, efforts should be made to obtain these records.  

Moreover, the last VA treatment record is dated in February 2010.  On remand, all VA treatment records not already of record should be obtained and associated with the Virtual VA or VBMS electronic claims file.

Sleep Apnea

VA treatment records reflect that the Veteran has been noted to have "possible" and "probable" obstructive sleep apnea.  A sleep study was scheduled in December 2009 to verify whether the Veteran did, in fact, have obstructive sleep apnea.  Although the most recent VA treatment record is dated in February 2010 (provided in conjunction with Social Security Disability records), it does not appear that the Veteran underwent a sleep study.  As such, it is unclear whether the Veteran has been diagnosed with obstructive sleep apnea. 

Further, although the October 2012 private medical opinion from Dr. C.B. diagnosed the Veteran with sleep apnea, a sleep study or physical examination was not conducted by Dr. C.B., as such, his opinion regarding a diagnosis of sleep apnea is of limited probative value.  Moreover, although Dr. C.B. opined that the Veteran's sleep apnea was, in part, related to his allergic rhinitis disability, a rationale in support of the opinion was not rendered.

For these reasons, the Board finds that a VA examination is necessary in order to assist in determining whether the Veteran has obstructive sleep apnea, and whether sleep apnea (if diagnosed) is related to service or is caused or aggravated by a service-connected disability, to include allergic rhinitis.  See Allen, 7 Vet. App. at 448.



	(CONTINUED ON NEXT PAGE)



Diabetes, Eye Disorder, and Heart Disorders (Atrial Fibrillation, Hypertension, and Heart Disease, and Obesity

The Veteran was diagnosed with atrial fibrillation and hypertension in October 2009.  See October 24, 2009 VA treatment record.  A November 2009 VA treatment record noted a "provisional diagnosis" of diabetes mellitus without mention of complication, type II or unspecified type.  In a January 2010 VA treatment record, it was noted that the Veteran did not meet the criteria for the diagnosis of diabetes.  In a November 2009 VA treatment record, a diabetic teleretinal imaging consult note showed that the Veteran did not have diabetic retinopathy in either eye.  In an April 2010 Cardio-Pulmonary examination report (submitted with Social Security Administration disability records), the Veteran stated that he had been told that he had "borderline diabetes mellitus."

The October 2012 private medical opinion by Dr. C.B. noted that the Veteran had gained a significant amount of weight since service "due to his spine injury and inability to exercise."  According to Dr. C.B., the Veteran's diabetes, eye disorder, heart disorders, sleep apnea and obesity is caused by his excessive weight gain due to lower back problems and inability to ambulate properly.  The Board finds the October 2012 medical opinion to be inadequate.  As discussed above, the current medical evidence of record does not demonstrate a confirmed medical diagnosis of diabetes or a related eye disorder.  Further, the examiner did not provide a rationale or discussion as to how each of these disorders is related to the Veteran's weight gain, which is purportedly caused by the service-connected lumbar spine disability.  The Board finds that VA medical examinations are necessary to address the Veteran's the claimed disorders.  

Liver Disorder

The AOJ has denied the Veteran's claim for a liver disorder because the medical evidence was negative for a current liver disability.  See October 2010 rating decision and April 2012 statement of the case.  The evidence, however, includes an October 2009 VA treatment record which noted that the Veteran had elevated liver enzymes.  Social Security Disability records, which include VA treatment records, reflect that the Veteran has been diagnosed with fatty liver infiltration.  This evidence, obtained subsequent to the April 2012 statement of the case, has not been considered by the AOJ in the first instance.  See 38 C.F.R. § 20.1304 (2014).  Accordingly, a remand is warranted.

Chronic Fatigue Syndrome and Psychiatric Disorders

As noted above, subsequent to the April 2012 statement of the case, additional relevant evidence was added to the VBMS claims file, including Social Security Disability medical records (which includes a psychiatric evaluation), lay statements from the Veteran's wife and sister, the October 2012 medical evaluation from 
Dr. C.B, and several statements by the Veteran.  This evidence has not been considered by the AOJ in the first instance.  See 38 C.F.R. § 20.1304.  Further, as the additional development requested herein may provide evidence relevant to the Veteran's CFS and psychiatric disorders, the Board finds that adjudication of these issues is deferred until the additional development is completed.

TDIU

The Veteran maintains that his disabilities render him unable to sustain gainful employment.  As decided herein, the Veteran has been granted service connection for lumbar spondylosis and service connection for allergic rhinitis.

In the October 2012 private medical opinion, Dr. C.B. opined that the Veteran's conditions (lumbar spondylosis, atrial fibrillation, hypertension, sleep apnea, obesity, vision problems, allergic rhinitis, and diabetes) rendered him incapable of  substantial and gainful employment.  However, the majority of the Veteran's disorders noted by Dr. C.B. have not been service-connected.  Further, Dr. C.B. did not provide a supporting rationale for his opinion regarding unemployability.  As such, the opinion by Dr. C.B. is of no probative value regarding the claim for a TDIU.

As any decision with respect to the claims on appeal may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for service connection still pending.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of these other claims.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all VA treatment records not already of record.  Any documents received by VA should be associated with the record.

2.  Obtain any necessary authorization and attempt to obtain treatment records from the Darnall Army Medical Center in Fort Hood, Texas, and from the Memorial Regional Hospital in Hollywood, Florida.  Any documents received by VA should be associated with the record.  .

3.  The AOJ should schedule the Veteran for appropriate VA examination(s) to assist in determining the nature and etiology of the Veteran's claimed diabetes and heart disorders, including atrial fibrillation, heart disease, hypertension and sleep apnea.  All appropriate testing should be conducted and the entire record should be provided to the VA examiner.

The examiner should then provide an opinion as to the following:

a.  Does the Veteran have a current diagnosis of diabetes mellitus; a heart disorder including atrial fibrillation and/or hypertension; and/or sleep apnea?  

b.  Is it at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed diabetes mellitus, heart disorder including, atrial fibrillation, heart disease, and/or hypertension had its onset in service, or manifested to a compensable degree within a year of service separation?  

c.  If the Veteran has currently diagnosed sleep apnea, is it at least as likely as not (a 50 percent or higher degree of probability) that it had its onset in service or is otherwise related to service?  If not, is currently diagnosed sleep disorder as least as likely as not (a 50 percent or higher degree of probability) caused or aggravated by a service-connected disability, to include allergic rhinitis?

d.  What is the most likely cause of the Veteran's obesity? 

e.  Is obesity caused or aggravated by the service-connected disability or disabilities?  In addressing this question, the examiner is asked to address whether the service-connected disabilities have resulted in regulation of activity, to include all forms of physical exercise, such as walking, etc. and/or resulted in an inability to ambulate.  The Veteran's service-connected disabilities are lumbar spondylosis and allergic rhinitis. 

f.  Would diet modification have prevented obesity in the present case?

g.  Did the Veteran's obesity cause or aggravate any current diabetes-related disorder, eye disorder, heart disorder, hypertension or sleep apnea? 

The VA examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

A rationale for any opinion reached should be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


